

	

		III

		109th CONGRESS

		1st Session

		S. RES. 234

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 McConnell, Mr. Durbin,

			 Mr. Specter, Mr. Leahy, Mr.

			 Akaka, Mr. Alexander,

			 Mr. Allard, Mr.

			 Allen, Mr. Baucus,

			 Mr. Bayh, Mr.

			 Bennett, Mr. Biden,

			 Mr. Bingaman, Mr. Bond, Mrs.

			 Boxer, Mr. Brownback,

			 Mr. Bunning, Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Ensign, Mr.

			 Enzi, Mr. Feingold,

			 Mrs. Feinstein, Mr. Graham, Mr.

			 Grassley, Mr. Gregg,

			 Mr. Hagel, Mr.

			 Harkin, Mr. Hatch,

			 Mrs. Hutchison, Mr. Inhofe, Mr.

			 Inouye, Mr. Isakson,

			 Mr. Jeffords, Mr. Johnson, Mr.

			 Kennedy, Mr. Kerry,

			 Mr. Kohl, Mr.

			 Kyl, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Levin, Mr.

			 Lieberman, Mrs. Lincoln,

			 Mr. Lott, Mr.

			 Lugar, Mr. Martinez,

			 Mr. McCain, Ms.

			 Mikulski, Ms. Murkowski,

			 Mrs. Murray, Mr. Nelson of Florida, Mr.

			 Nelson of Nebraska, Mr.

			 Obama, Mr. Pryor,

			 Mr. Reed, Mr.

			 Roberts, Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Ms. Stabenow, Mr. Stevens, Mr.

			 Sununu, Mr. Talent,

			 Mr. Thomas, Mr.

			 Thune, Mr. Vitter,

			 Mr. Voinovich, Mr. Warner, and Mr.

			 Wyden) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Relative to the death of William H.

		  Rehnquist, Chief Justice of the United States.

	

	

		Whereas

			 William H. Rehnquist, the late Chief Justice of the United States, was born in

			 Milwaukee, Wisconsin, to William Benjamin Rehnquist and Margery Peck Rehnquist

			 and raised in Shorewood, Wisconsin;

		Whereas

			 a young William H. Rehnquist served our Nation during the Second World War in

			 the United States Army Air Force at home and abroad from 1943 to 1946;

		Whereas

			 William H. Rehnquist enrolled in Stanford University, where he earned a

			 bachelor’s and master’s degree in political science and was elected to Phi Beta

			 Kappa;

		Whereas

			 William H. Rehnquist earned a second master’s degree in government from Harvard

			 University;

		Whereas

			 William H. Rehnquist graduated first in a very impressive class, including his

			 future Supreme Court colleague, Sandra Day O’Connor, from Stanford University’s

			 School of Law;

		Whereas

			 William H. Rehnquist began his legal career by serving as a law clerk to

			 Supreme Court Justice Robert Jackson;

		Whereas

			 William H. Rehnquist married the late Natalie Cornell, and they raised three

			 children, James, Janet, and Nancy;

		Whereas

			 William H. Rehnquist was an accomplished attorney, having practiced law for 16

			 years in Phoenix, Arizona;

		Whereas

			 President Richard Nixon selected William H. Rehnquist to serve as Assistant

			 Attorney General for the Office of Legal Counsel of the Department of

			 Justice;

		Whereas

			 President Richard Nixon also nominated William H. Rehnquist to serve as an

			 Associate Justice on the Supreme Court of the United States;

		Whereas

			 President Ronald Reagan nominated William H. Rehnquist to serve as the

			 sixteenth Chief Justice of the United States;

		Whereas

			 William H. Rehnquist had a profound love for history and respect for the arts

			 and served as Chancellor of the Smithsonian Institution for 19 years;

		Whereas

			 William H. Rehnquist was a skilled writer and avid historian and authored

			 several books on Supreme Court history and the American legal system;

		Whereas

			 William H. Rehnquist was a man of enormous intellect and great common sense, a

			 combination that was reflected in the clarity of his opinions;

		Whereas

			 William H. Rehnquist’s record illustrates his unwavering commitment to judicial

			 restraint, judicial independence, and the rule of law;

		Whereas, under his firm leadership and

			 superb managerial skills, William H. Rehnquist efficiently managed the Supreme

			 Court of the United States for 19 years;

		Whereas

			 leaders of both political parties agree that William H. Rehnquist served with

			 honor and integrity in his role as the second Chief Justice of the United

			 States to preside over a presidential impeachment trial, respecting the

			 institutional domain of the Senate and its processes, procedures, and

			 traditions;

		Whereas, as the leader of the Supreme

			 Court, William H. Rehnquist was highly regarded by all of his colleagues,

			 including those with differing judicial philosophies;

		Whereas

			 his former colleagues have described William H. Rehnquist as a splendid

			 administrator, “the most efficient manager”, “a great Chief Justice”,

			 “meticulously fair”, and the most all-around successful Chief

			 Justice;

		Whereas

			 William H. Rehnquist served with distinction on the Supreme Court of the United

			 States for over 14 years as an Associate Justice and 19 years as the Chief

			 Justice, more than 33 years in all;

		Whereas

			 William H. Rehnquist was the fourth longest serving Chief Justice of the United

			 States;

		Whereas

			 William H. Rehnquist was one of our Nation’s most influential and memorable

			 Chief Justices;

		Whereas

			 William H. Rehnquist was the embodiment of the ideal qualities of a judge,

			 fair, impartial, open minded, and above all committed to the Constitution and

			 the rule of law;

		Whereas

			 William H. Rehnquist will be remembered as one of the greatest Chief Justices

			 of the United States;

		Whereas

			 William H. Rehnquist passed away on September 3, 2005, surrounded by his loving

			 family; and

		Whereas

			 our Nation is deeply indebted to William H. Rehnquist, a truly distinguished

			 American: Now, therefore, be it

		

	

		That the Senate—

			(1)extends its heartfelt sympathy to the

			 family and friends of William H. Rehnquist;

			(2)acknowledges William H. Rehnquist’s

			 lifelong service to the United States of America as a World War II veteran, a

			 talented attorney, a dedicated public servant, a brilliant jurist, and one of

			 our Nation’s greatest Chief Justices; and

			(3)commends William H. Rehnquist for his 33

			 year tenure on the Supreme Court of the United States and his many

			 accomplishments as Chief Justice of the United States.

			

